DETAILED ACTION
This action is responsive to the following communication: Application filed on 11/24/2021. 
Terminal Disclaimer has been filed on 9/13/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 19 and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claims 1, 19 and 20.
The closest prior art, Wilson et al (2012/0162117), Anderson et al (2017/0287214), Boger et al (2018/023913), Hanson et al (2008/0215193), Palmaro (2017/0357407), Thomas et al (2016/0210781), Dobbins et al (2009/0278917) and other prior art of record similarly fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claims 1, 19 and 20.  Therefore, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay M. Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142